The State of




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                         July 17, 2015

                                     No. 04-15-00183-CR

                                       Richard LARES,
                                          Appellant

                                               v.

                                    The STATE of Texas,
                                          Appellee

                  From the 399th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2006CR10110
                    Honorable Juanita A. Vasquez-Gardner, Judge Presiding

                                        ORDER
       After Appellant filed a pro se motion to stay judgment and conviction, on July 2, 2015,
we denied the motion because Appellant is represented in this appeal by court-appointed counsel.
After his counsel filed an Anders brief and a motion to withdraw, Appellant filed a motion to
reconsider our denial of his motion to stay judgment and conviction.
       Appellant is still represented by counsel. See In re Schulman, 252 S.W.3d 403, 411 (Tex.
Crim. App. 2008) (noting court-appointed counsel’s duties continue until, inter alia, the motion
to withdraw has been granted). Appellant does not have a right to hybrid representation. See Ex
parte Taylor, 36 S.W.3d 883, 887 (Tex. Crim. App. 2001).
       Appellant’s pro se motion to reconsider our July 2, 2015 order is DENIED.



                                                    _________________________________
                                                    Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of July, 2015.


                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court